FILED
                             NOT FOR PUBLICATION                               FEB 19 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RUDOLPH GEORGE STANKO,                             No. 11-35965
Individually and on behalf of similarly
situated citizens,                                 D.C. No. 1:11-cv-00116-RFC

               Plaintiff - Appellant,
                                                   MEMORANDUM *
  v.

UNITED STATES OF AMERICA, c/o
Attorney General of the United States,

               Defendant - Appellee.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Rudolph George Stanko appeals from the district court’s judgment

dismissing for lack of subject matter jurisdiction his petition for declaratory relief



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and certification under 28 U.S.C. §2403(a). We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Schnabel v. Lui, 302 F.3d 1023, 1029 (9th Cir.

2002). We affirm.

      The district court properly dismissed for lack of jurisdiction because Stanko

failed to show a real case or controversy sufficient to warrant the issuance of a

declaratory judgment. See Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d

1118, 1123 (9th Cir. 1997) (“A federal court does not have jurisdiction to give

opinions upon moot questions or abstract propositions, or to declare principles or

rules of law which cannot affect the matter in issue in the case before it.” (citations

and internal quotation marks omitted)); Levin Metals Corp. v. Parr-Richmond

Terminal Co., 799 F.2d 1312, 1315 (9th Cir. 1986) (“The Declaratory Judgment

Act is not an independent source of federal subject matter jurisdiction.”).

      AFFIRMED.




                                           2                                     11-35965